FILED
                           NOT FOR PUBLICATION                             JUN 02 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NINA LOWE-MALONE,                                No. 12-55841

              Plaintiff - Appellant,             D.C. No. 2:11-cv-02231-AGR

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
Social Security Administration,

              Defendant - Appellee.


                   Appeal from the United States District Court
                        for the Central District of California
                 Alicia G. Rosenberg, Magistrate Judge, Presiding

                          Submitted December 17, 2013**
                             San Francisco, California

Before: CLIFTON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       For the reasons stated in the memorandum opinion and order filed by the

district court, we AFFIRM.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).